 Case
 Case 1:20-mj-00571-DML
      1:20-mj-00571-DML Document
                        Document 6-1 Filed 07/23/20
                                 12 Filed  07/20/20 Page
                                                    Page 11 of
                                                            of 22 PageID
                                                                  PageID #:
                                                                         #: 41
                                                                            29




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    ) CAUSE NO. 1:20-mj-0571-DML
                                                     )
KRYSTAL CHERIKA SCOTT,                               )
                                                     )
               Defendant.                            )




                                             ORDER

       This matter is before the Court on the unopposed motion of the United States to extend the

time period in which to return an indictment in this matter.

       Having reviewed the motion, the Court finds that a period of delay not to exceed September

11, 2020 is warranted and thus, excludable pursuant to Title 18, United States Code, Section

3161(h). The Court finds that this period of delay is warranted and results from the fact that the

defendant and the Government are discussing the issues of this case. Title 18, United States Code,

Section 3161(h)(8)(A).

       The Court also finds that the ends of justice will be served by granting this continuance

and outweigh the best interests of public and the defendant in a speedy trial.
 Case
 Case 1:20-mj-00571-DML
      1:20-mj-00571-DML Document
                        Document 6-1 Filed 07/23/20
                                 12 Filed  07/20/20 Page
                                                    Page 22 of
                                                            of 22 PageID
                                                                  PageID #:
                                                                         #: 42
                                                                            30




        IT IS THEREFORE ORDERED, that any indictment or information in this cause be filed

by September 11, 2020. It is further ordered that the period of delay from the filing of the motion

to and including September 11, 2020, be excluded from the Speedy Trial Act computation for

Defendant Krystal Cherika Scott.

          Date: 7/23/2020                     ____________________________________
                                                 Debra McVicker Lynch
DATE:                                  _____________________________
                                                 United States Magistrate Judge
                                                 Southern District of Indiana
                                       United States Magistrate Judge
                                       Southern District of Indiana


Distribution to all registered counsel via electronic notification.
